Citation Nr: 0737774	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  02-03 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to service connection for human 
immunodeficiency virus (HIV)-related illness with acquired 
immune deficiency syndrome (AIDS). 

2.  Entitlement to service connection for diabetes.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



WITNESS AT HEARING ON APPEAL

The veteran and friend

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Boston, Massachusetts, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 2003, the Board remanded this case for additional 
development.  The case was returned to the Board, and in June 
2005 the Board denied the veteran's claims.  

In August 2005, the Board vacated the June 16, 2005, decision 
of the Board for failure to provide the veteran with due 
process of law because a written request for a video 
conference hearing was received at the RO on June 1, 2005, 
but was not associated with the claims file until after the 
Board's June 2005 decision denying both issues on appeal.  In 
August 2005, the Board also remanded the veteran's claims to 
the RO via the Appeals Management Center (AMC) for purposes 
of scheduling the veteran for a video conference hearing.  

The veteran, however, had already appealed the June 16, 2005, 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court) on July 29, 2005.  In January 2006, 
the Secretary of VA and the veteran through counsel, filed a 
Joint Motion for Remand, urging the Court to take note that 
the Board's August 2005 orders were null and void because the 
Board was without jurisdiction to issue such orders, and the 
parties moved the Court to vacate the Board's June 16, 2005, 
decision so that the Board could consider the pending video 
conference hearing request.  By Order dated January 27, 2006, 
the Court granted the Joint Motion and remanded the matter to 
the Board for compliance with the instructions in the Joint 
Motion.  The case was then remanded by the Board so that a 
video conference hearing could be scheduled.  The veteran was 
afforded a video conference hearing, and the case has been 
returned to the Board for further appellate action.

In August 2007, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.  The veteran submitted additional evidence at 
the hearing and waived initial consideration of the evidence 
by the RO.  See 38 C.F.R. § 20.1304(c) (2007).  The veteran 
previously submitted evidence in June 2005, also with a 
waiver of initial consideration of the evidence by the RO.  

At the veteran's August 2007 hearing, he indicated that he 
wished to raise claims for service connection for a right 
shoulder disability and a slipped disc in the lower back.  As 
these claims have been neither procedurally prepared nor 
certified for appellate review, the Board is referring them 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  HIV-related illness with AIDS was not present in service 
or for many years afterward, and it is not etiologically 
related to service.

3.  Diabetes was not present in service or for many years 
afterward, and it is not etiologically related to service.


CONCLUSIONS OF LAW

1.  HIV-related illness with AIDS was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, (2007).

2.  Diabetes was not incurred in or aggravated by service, 
and diabetes mellitus may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in May 2004 that fully addressed 
all four notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  Although the notice letter was 
not sent not before the initial AOJ decision in this matter, 
the Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case when it issued a supplemental 
statement of the case in April 2005, after the notice was 
provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ).  For these reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  The Board 
also notes that since notice was provided, the veteran's case 
has been remanded for additional development and he has 
appeared at a video conference hearing before a Member of the 
Board.    

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The May 2004 notification letter did not 
include notice as to the last two elements; however, the 
Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
VA treatment records, hearing transcripts, and service 
medical records.  There is no indication that any other 
treatment records exist that should be requested, or that any 
pertinent evidence has not been received.  

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of lay statements, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claims since it could not 
provide evidence of a past event.  The veteran's service 
medical records do not show an HIV-related illness with AIDS 
or diabetes in service, and the post-service medical evidence 
does not contain medical findings of either of these 
disabilities until 1994, over a decade after the veteran's 
separation from service.  Accordingly, it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claims in this case.  38 C.F.R. § 3.159(c)(4)(i), 
Duenas, 18 Vet. App. at 517.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he has HIV-related illness with AIDS 
and diabetes as a result of his active military service in 
the United States Navy.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as diabetes 
mellitus, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran has HIV-related illness with AIDS and diabetes as 
a result of his military service.  Service medical records 
show that the veteran was treated in May 1980 for complaints 
of a burning penile discharge.  Based upon a gram negative 
smear of this discharge, a clinical assessment of gonorrhea 
(G.C.) was reported.  The service medical records are devoid 
of complaints or findings indicative of either HIV-related 
illness or diabetes.  All relevant clinical findings included 
in the September 1982 report of the veteran's separation 
medical examination are normal, and serology for rapid plasma 
reagin was negative.

A disability claim filed by the veteran with VA in January 
1983 makes no mention of either HIV-related illness or of 
diabetes.  The report of a VA examination of the veteran in 
May 1983 reflects no evidence of HIV-related illness or 
diabetes.

Extensive private and VA medical treatment records dating 
from 1982 to August 2006 reflect a medical history of HIV-
related illness and diabetes no earlier than 1994, and 
ongoing treatments for HIV-related illness with AIDS and for 
diabetes after that time.  It is reported in these records 
that the veteran's HIV illness resulted from unprotected sex.  
A VA outpatient record dating from October 2001 states that 
the veteran felt that he really had HIV in service, but was 
erroneously diagnosed with gonorrhea at that time.  The 
veteran was treated by VA for venereal disease in November 
1982.  At the veteran's video conference hearing he testified 
that his HIV illness was diagnosed in 1994 and diabetes was 
diagnosed about 6 months later.  

The veteran currently has HIV-related illness with AIDS and 
diabetes, but the available medical evidence does not reflect 
a medical history of either disability going back before 
1994, some 12 years after his active military service.  The 
veteran himself has testified that these disabilities were 
diagnosed around 1994.  This is strong evidence against the 
veteran's claims.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  The Board is aware that the veteran feels that he 
was mis-diagnosed with gonorrhea in service, but the relevant 
service medical records indicate that gonorrhea was 
consistent with the laboratory tests conducted at the time.  

There is no medical evidence suggesting the presence of 
either claimed disability in service or until many years 
thereafter, nor is there any medical evidence of a nexus 
between either claimed disability and the veteran's military 
service.  Although the medical evidence links the veteran's 
HIV to unprotected sex, there is no indication in the medical 
evidence that the HIV is related to unprotected sex in 
service.

The veteran's statements are the only evidence of the 
presence of either disability in service or of a nexus 
between the disabilities and his military service.  The Board 
does not doubt the sincerity of the veteran's belief that he 
developed HIV-related illness from promiscuity in service.  
The veteran could render an opinion as to having penile 
discharge, or any other common symptom of a sexually 
transmitted disease, while he was in service.  However, as a 
lay person without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or the origins of a specific disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Moreover, as noted above, the medical 
evidence on file is against the claims.  

In sum, the preponderance of the competent evidence is 
against a finding of in-service HIV-related illness with AIDS 
and diabetes, diabetes mellitus manifest to a compensable 
degree within one year of separation from service, and a 
nexus between the post service diagnoses of HIV-related 
illness with AIDS and diabetes and service.  Thus, service 
connection for both of the claimed disabilities is denied, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for HIV-related illness with AIDS is 
denied.

Service connection for diabetes is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


